Citation Nr: 1546781	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-39 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for somatization disorder with insomnia and mild neurocognitive disorder (psychiatric disorder), for the period prior to January 31, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an initial compensable disability rating for right lower extremity varicose veins.  

4.  Entitlement to an initial compensable disability rating for left lower extremity varicose veins.  

5.  Entitlement to an initial compensable disability rating for hemorrhoids.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974, from September 1990 to April 1991, and from August 2001 to December 26, 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2008 and August 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, which is the agency of original jurisdiction (AOJ), granted service connection for insomnia in the June 2008 rating decision and assigned an initial rating of 10 percent, effective December 27, 2007.  Insomnia was the description of the Veteran's psychiatric disability at that time.  The appeal of the initial rating assigned for the psychiatric disability is from that determination as is the appeal as to the TDIU.  In a January 2010 Decision Review Officer Decision, the AOJ changed the initial rating to 30 percent, effective December 27, 2007.  

In the August 2015 decision, the AOJ granted service connection for varicose vines of each lower extremity and for hemorrhoids and assigned initial noncompensable disability ratings.  It also increased the disability rating for the psychiatric disability from 30 percent to 100 percent, effective January 31, 2015.  It is noted that the AOJ granted special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s) in that rating decision, effective January 31, 2015.  SMC at the § 1114(s) was granted based on the fact that the Veteran's psychiatric disability is rated 100 percent and he has additional service-connected disabilities independently rated at 60 percent or more.  The appeal regarding varicose veins and hemorrhoids arise out of the Veteran's disagreement with the noncompensable initial ratings assigned for those disabilities.  

The Board notes that there is a VA March 2015 neuropsychology consult report that raises the question of whether the 100 percent rating for his psychiatric disability reflect his current disability level.  Another VA mental diseases examination may be warranted to assess the current severity of the Veteran's psychiatric disability.  

In a July 2013 decision, the Board denied the appeal as to entitlement to a disability rating higher than 30 percent for the Veteran's psychiatric disability.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2014, the Court granted a joint motion for partial remand (JMR1) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated that part of the July 2013 decision that denied an initial rating higher than 30 percent for the psychiatric disability, and remanded that matter to the Board for action consistent with the terms of the JMR.  In JMR1, the Parties agreed that the Board had provided insufficient reasons and bases for its decision in that it had focused on whether the evidence established the existence of all of the symptoms listed in the rating criteria for mental diseases.

In a June 2014 decision, the Board denied the appeal as to entitlement to service connection for residuals of a traumatic brain injury (TBI).  The Veteran appealed that decision to the Court and the Parties filed a joint motion for partial remand (JMR2).  The Board also remanded to the AOJ the issue of a greater initial rating for the psychiatric disability with a directive to afford the Veteran a VA examination.

In JMR2, the Parties moved the Court to vacate and remand the June 2014 Board decision to the extent that it did not consider whether the Veteran's claim of service connection for residuals of a TBI encompassed a claim for a cognitive disorder of non-traumatic etiology.  The Parties stated that the Board had noted that a September 2013 VA examiner's finding that the Veteran had a cognitive disorder that was not due to traumatic etiology but did not comment on whether the cognitive disorder may have been incurred in or had its onset during service, or may have been caused by a non-traumatic event of service.  The Parties agreed that on remand the Board should determine whether a claim of service connection for the diagnosed cognitive disorder had been raised, and should order any development that may be necessary to satisfy VA's duty to assist.  

In January 2015, the Court granted JMR2 and remanded the Board decision only to the extent that it failed to consider whether the claim of service connection for residuals of a TBI encompassed a claim for a cognitive disorder of non-traumatic etiology.  That matter was remanded for action consistent with the terms of JMR2.  

In a May 2015 decision, the Board again denied the appeal as to entitlement to service connection for residuals of a TBI.  It granted the Veteran's appeal as to entitlement to service connection for an acquired psychiatric disorder, to include symptoms of depression, insomnia and a cognitive disorder.  This action completely addressed JMR2.  

In that May 2015 document, the Board noted that a claim for TDIU was not raised until a March 2015 statement but, as it was raised in the course of the Veteran seeking an increased rating, it was part of the underlying appeal.  The Board remanded the issue of entitlement to a higher rating for the psychiatric disorder and the TDIU issue to the AOJ, instructing the AOJ to obtain any outstanding treatment records with regard to the psychiatric disorder or employability, to undertake any further development deemed necessary, and then to readjudicate the issues of entitlement to a rating in excess of 30 percent for an acquired psychiatric disorder and a TDIU.  

In an August 2015 rating decision, the AOJ implemented the Board's grants of service connection for hemorrhoids and varicose veins and increased the rating for somatization disorder with insomnia and mild neurocognitive disorder (also claimed as dysthymic disorder, from 30 percent to 100 percent, effective January 31, 2015.  

In a contemporaneous August 2015 Supplemental Statement of the Case (SSOC), the AOJ denied a rating higher than 30 percent for an acquired psychiatric disorder characterized as insomnia for the period prior to January 31, 2015 and denied TDIU.  

The issues of entitlement to initial compensable ratings for hemorrhoids and varicose veins are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to January 31, 2015, the Veteran's psychiatric disorder resulted in no more (at best) than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal).  

2.  The Veteran's service connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 30 percent have not been met for any period prior to January 31, 2015.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9421 (2015).  

2.  The criteria for TDIU have not been met.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § §§ 3.102, 3.340, 3.341, 4.16(a) (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Ratings 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

      Extraschedular Criteria (38 C.F.R. § 3.321(b))

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case can be based on the collective effect of other service-connected disabilities acting with the disability or disabilities the rating of which is before adjudicators.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

      Psychiatric Disability Rating Criteria

For service-connected mental disorders, a 10 percent rating is warranted when the disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to August 4, 2014, that portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Effective August 4, 2014, the nomenclature employed for rating mental disorders is based on the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.130 (2015).  The DSM-5 does not include the GAF scale.

GAF scores ranging between 71 and 80 are assigned where, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment 38 C F R § 4 126 (2015).  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

TDIU Criteria

To establish a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991). In Faust v. West, 13 Vet. App. 342 (2000), the Court defined substantially gainful employment as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." 

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341(a), 4.16(a).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more. See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

      Psychiatric Disability

For the entire period from the day after separation from active service to January 31, 2015, the Veteran's psychiatric disability was rated 30 percent.  

The Board here lists the relevant evidence and applies the criteria for both a rating for the psychiatric disability itself prior to January 31, 2015 and applies the criteria as to a TDIU prior to that date.  Ultimately, the Board concludes that a higher rating is not warranted and the psychiatric disability does not render the Veteran unemployable.  The Board is aware that it must consider whether the Veteran's service-connected disabilities act together to render him unemployable and whether there is a collective effect of his disabilities that would warrant an extraschedular rating for the psychiatric disability.  The Board concludes that the psychiatric disability does not act with the other disabilities to render him unemployable and that an extraschedular rating is not warranted.  In the section that follows this one, the Board considers the Veteran's other service-connected disabilities and completes the analysis as to entitlement to a TDIU.

VA provided several examinations in May 2008.  The report of the mental disorders examination documents that the Veteran was receiving medication for his psychiatric disorder that had a side effect of drowsiness.  He reported that he had a girlfriend who had a twelve year relationship and had children from an earlier relationship but they were not close.  He had no history of violence or suicide attempts and had a number of hobbies and interests.  He had no depressive or dysthymic symptoms.  

Psychiatric examination found the Veteran clean, neatly groomed, appropriately dressed, and cooperative.  Psychomotor activity, speech, thought process, and thought content were all unremarkable.  His affect was normal, mood was good, and his attention was intact.  He was oriented to person, time, and place.  Memory was normal.  He had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, or homicidal or suicidal thoughts.  His impulse control was good and he had no episodes of violence.  He had the ability to maintain minimum personal hygiene and there was no problem with activities of daily living.  He had above average intelligence.  Judgment was described as the Veteran understanding the outcome of behavior.  

His usual occupation is listed as a child support investigator, an occupation in which he was employed at the time.  He reported a duration of current employment of ten to twenty years with no time lost during work in the previous year.  As to problems in occupational functioning, he reported that he gets tired at work from lack of sleep but is able to perform all job duties.  His GAF score is listed as 80.  

A July 2008 VA neuropsychological evaluation notes that the Veteran was referred for assessment by physical medicine and rehabilitation (PM&R).  The evaluation report documented that the Veteran reported that he was working as a child support investigator, that he sits at a desk, and that it was not very demanding work.  He reported that had significant problems with forgetfulness and that his fiancée reported that he had increased problems with moodiness.  After testing, the clinician concluded that the Veteran had reduced speed of mental operations and attention span and impaired short term memory, but that his intellectual and reasoning abilities remain intact.  The clinician diagnosed a cognitive disorder. 

This evidence shows that the Veteran's psychiatric disorder did not approximate the criteria for greater than a 30 percent rating.  The evidence shows no more than mild short term memory loss and no more than depressed mood or anxiety.  The Board has not analyzed this evidence under any notion that his disability must be manifested by all symptoms listed in the criteria for a higher rating.  The Board mentions this because the basis for JMR1 was that, in the 2013 decision, the Board improperly focused on whether the evidence established the existence of all of the symptoms listed under the rating criteria.  Here, the Veteran not only is not shown by this evidence to have any of the symptoms listed for a higher rating but no other symptoms of similar severity, frequency, and duration.  Only his short term memory was found to be impaired and there is no evidence of disturbance of motivation.  It is noted that depressed mood and anxiety are both listed for the 30 percent as is mild memory loss.  These are the symptoms that the Veteran was found to have.  The Board does not find the evidence to show that he had impairment of long term memory or motivation.  Moreover, the impairment shown by this evidence does not approximate the impairment shown in the criteria for the 50 percent rating but rather approximates the impairment shown in the criteria for the 30 percent rating.  By this the Board means that part of each set of criteria that uses the language of impairment.  In fact, overall, there is significant evidence against the current evaluation. 

VA again provided a mental disorders examination in January 2010.  The examiner indicated that the Veteran was being treated since July 2008 for insomnia and a cognitive disorder.  He indicated that the Veteran had no hospitalizations for a mental disorder and his current treatment was with an anti-depressant that had side effects of drowsiness and fatigue.  It was noted that the Veteran continued to have moderate insomnia.  

Psychiatric examination results included a description that the Veteran's psychomotor activity was restless and fatigued.  Speech was hesitant, clear, and spontaneous, and he was cooperative, attentive and guarded.  Affect was full, mood was good, and attention was intact, but he was slowed in completing reverse calculations and spelling.  He was oriented to person, time and place.  Thought content and process was unremarkable and he had no delusions.  There were no problems as to judgment or insight.  He was described as having sleep impairment in that the awakened often.  He had no inappropriate behavior or hallucinations.  The examiner indicated that the Veteran had obsessive / ritualistic behavior and explained that the Veteran reported that he prefers routines and organization in part because of his military and work habits and in part because he needed to keep things written down and organized or he might forget them.  He had no panic attacks, homicidal or suicidal thoughts, or episodes of violence.  He had good impulse control.  Remote memory was normal but recent and immediate memory was mildly impaired.  The examiner described this as grossly intact recent and recall memory functions but slight fine impairments in retention.  

The examiner indicated that the Veteran's usual occupation was a state child support investigator, police officer, and corrections officer and the he was currently employed as a child support investigator, working fulltime for the past ten to twenty years and that he had lost less than one week at work in the last year and that was due to medical appointments.  As to problems related to occupational function, the examiner listed decreased concentration.  The examiner stated that the Veteran's sleep disorders result in loss of sleep depth and duration and that his cognitive disorder does not likely interfere with sleep but does in interfere with concentration and memory.  A GAF score of 61 was assigned for the past year.  

The examiner stated that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms but his mental disorder did result in deficiencies in judgment, thinking, family relations, work, mood or school, but not judgment.  The examiner then explained the deficiencies in each area. 

As to thinking, the examiner stated that the Veteran noted some slowness of mentation functions due to daytime fatigue associated with his insomnia and his sleep and pain medications and noted some persistent problems with memory associated with his cognitive disorder.  

As to family relations, the examiner stated that the Veteran's fiancé has noted that the Veteran has some increased irritability and impatient since 2005 and associated with his insomnia.  

As to work, the examiner documented that the Veteran reported that he often falls asleep at work for brief periods and that this had been noted by others at work but had not been the focus of personnel action because he completes all of his assigned duties within the timeframes.  The examiner stated that the Veteran had no deficiencies in mood and that school was not applicable.  

The examiner also stated that there was reduced reliability and productivity due to mental disorder symptoms.  The examiner described this as including those symptoms already reported and stated that the Veteran reported that he was pretty happy except for his physical problems that limited his mobility, desired and prior quality of life, and sleep duration and quality.  The examiner explained that the Veteran attempts to maintain a positive attitude, is stoic about his pain, and engages in normal activities as much as possible, which the examiner lists as chores, errands, television, computer, home mechanical and other repairs, social outings with fiancé, family and friends, cooking, reading, and communications with friends and family.  

This evidence also shows that the Veteran's psychiatric disorder symptoms did not approximate the criteria for a rating higher than 30 percent.  He had no more than chronic sleep impairment, depressed mood, and mild memory loss.  The report of ritualistic behaviors is not one that falls into the criteria for a 70 percent rating.  The 70 percent rating refers to obsessional rituals which interfere with routine activities.  The examiner's description of his obsessive / ritualistic behavior - that he preferred routines and organization and needed to keep things written down and organized or he might forget them - is, at most, a statement of possible memory impairment.  There is no indication that this interfered with his routine activities and is not a description of symptoms of similar severity, frequency, and duration as those listed in the 70 percent, or for that matter, the 50 percent criteria.  

The Board recognizes that the examiner stated that the Veteran had deficiencies in thinking, family relations, etc. and that this appears to fit into the 70 percent criteria.  However, the description of those deficiencies is not one that includes the listed symptoms or symptoms of similar severity, frequency, or duration.  The symptoms amounted to chronic sleep impairment, mild memory loss, depressed mood, and anxiety.  

The Board also recognizes that the examiner used the language found in the first part of the criteria for the 50 percent rating (i.e., reduced reliability etc.).  However the symptoms listed are not any of those listed in the 50 percent criteria.  Nor is there a showing of symptoms of similar severity, frequency, and duration, as discussed in Vazquez-Claudio.  Again the Board is not saying that it finds that the Veteran must have all of the symptoms listed, or of similar severity, duration, and frequency.  But, he must have either at least one of the symptoms listed under the criteria for a rating higher than has been assigned or at least one symptom of similar severity, duration, and frequency.  The evidence shows that he did not.  What the evidence shows is that he had no more than mild recent and immediate memory impairment - which is not a showing of long-term memory impairment, and chronic sleep impairment.  In this regard, it is important for the Veteran to understand that there is significant evidence in this case that not only does not support the claim, but undermines the current evaluation.    

VA again provided a mental disorders examination in January 2015.  As to the somatization disorder, which is listed also as insomnia, the Veteran reported that his insomnia was stable, but that he had daytime fatigue due to the insomnia.  He denied mood symptoms.  As to the mild neurocognitive disorder, he reported decreased concentration, short term memory, and executive cognitive functions.  

The examiner checked the box that corresponded to the first line of the rating criteria for a ten percent rating - occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication, providing evidence against this claim. 

Noted in a history section was that the Veteran had lived with his current partner for nineteen years and that he has friends and socializes frequently.  He reported that he enjoys going out to eat, to the theater, and to movies.  He reported that he attends church and he and his significant other attend social activities with the church.  This section states that the Veteran retired from his job one week prior to the examination after working for the same employer for twenty-three years.  He reported that he did well in his job until a change of computers and then had difficulty learning anything.  He reported that his production dropped significantly.  

Symptoms listed were chronic sleep impairment, mild memory loss such as forgetting names, directions and recent events.  Impairments in short and long term memory, for example, retention of only highly learned material while forgetting to complete tasks, difficulty in understanding complex commands, impaired abstract thinking, gross impairment in thought processes or communication, and spatial disorientation.  

The examiner listed behavioral observations.  This include that he was alert and engaged, polite, and cooperative.  The Veteran had notable difficulty in word finding and indicated that he had problems with memory and that he did not recall his first wedding or who was his best man as well as difficulty with short term memory.  He reported that getting lost driving and that he would only drive with a GPS. No mood problems were reported and he denied suicidal and homicidal ideation.  

The examiner provided the following opinion:

Based solely on the Veterans service connected insomnia, he would be able to engage in sedentary and physical employment with some accommodation.  For instance since he at times feels groggy in the morning after taking medications to help him sleep, he may benefit from a later start time.  Due to daytime fatigue he may perform better with an extended lunch period or breaks for short "power naps" which he reports he has engaged in with benefit.  

In a March 2015 letter, the Veteran disagreed with the examiner's report that he gets three to four hours of sleep per night, he clarified that he does not get three or four hours at one time but rather gets forty five minutes to an hour and then wakes up, watches television or reads, then tries to sleep again, and that this goes on all night.  He reported that part of the issue is his constant tinnitus.  He stated that he has daytime fatigue but for the most part he functions.  He also stated that he never denied mood symptoms but rather directed the examiner to talk to his fiancé about his mood.  He also reported that his production fell off prior to his retirement due to a change in the computer software his employer began using one year prior to his retirement.  He reported that he was unable to learn the new software so he took the preemptive step of retiring fearing that his employer would reassign him or take some remedial action. 

This evidence does not tend to show that the Veteran met the criteria for higher than a 30 percent rating prior to the date of that examination.  Those are the first facts found that may give rise to a higher rating.  A rating higher than 30 percent is not warranted for any period prior to January 31, 2015.  

The Board notes that this examination report is unusual.  Many of the listed symptoms appear inconsistent with the rest of the report and out of character with the severity of symptoms found at the rating criteria for ratings higher than 30 percent.  Regardless, the Board will not here address the propriety of the rating higher than 30 percent for the period beginning on January 31, 2015 other than to say, as noted above, that there is not only significant evidence against this claim, but evidence that does not support the current evaluations during this time period. 

Associated with the claims file is a neuropsychology consult note from March 2015.  The clinician noted that he was being seen for reevaluation of his cognitive functioning.  The clinician noted the Veteran's complaints of poor memory, slowed processing speed and word finding difficulty and his report that he has to reread information several times.  

The clinician described the Veteran as alert, fully oriented, casually dressed and with good hygiene.  She noted that the Veteran reported significant comprehension difficulties secondary to his tinnitus.  His speech was generally fluent though at times he would close his eyes mid-sentence and report word finding difficulties.  Content of speech was within normal limits.  Comprehension was intact based on understanding of test instructions and conversational speech.  Thought process was generally goal directed.  Performance during testing was noted for deliberate style in which he took longer than would be expected on tasks with normally quick reaction time.  Where was no evidence of hallucinations, delusions, or ideas of reference.  Mood was neutral with initial irritable affect.  

The clinician provided the following impression:  

[The Veteran's] performance indicates a pattern of less than optimal/variable effort across tasks.  As such, traditional neuropsychological assessment will not yield a valid, meaningful profile of actual cognitive ability at this time.  He failed all three parts on one free standing/direct performance validity test and two embedded measures of effort.  As [the Veteran's] profile is considered invalid and uninterpretable, it is difficult to discern true cognitive difficulties and weigh in on a diagnosis of a degenerative process at this time. However, he independently drove to his evaluation, and is reportedly independent in all ADLs and IADLs. 

Additionally, he is alert, oriented, and has intact functional memory.  This behavioral observation combined with [the Veteran's] stable work history since his previous evaluation over five years ago and continued independence in IADLs is not consistent with a degenerative process.  While this neuropsychological finding does not completely rule out medical explanations for [the Veteran's] subjective complaints or prevent him from development of other medical conditions in the future, further scrutiny of medical status may be warranted. This includes re-evaluation of medications if medically indicated.  For example, [the Veteran] is currently prescribed a medication typically indicated for moderate Alzheimer's disease.  The Veteran was previously followed by neurology.  Follow-up with neuroimaging and neurology may also be warranted if clinically indicated.  Veteran had previous brain MRI with potential abnormal findings vs. normal variation.

This evidence tends to show that the Veteran's reports of his symptoms and level of disability are inconsistent with the symptoms and level of disability that he actually has.  This is shown by the first paragraph of the impression.  

The fact that the Veteran is service connected for a "somatization disorder" would tend to support this finding, and answer the question of how successfully evaluating the Veteran's claims has been multifaceted in this case, and this should be taken into consideration. 

This evidence tends to show that the Veteran's reports of the symptoms of his psychiatric disability are inaccurate.  The evidence shown by this report taken together with the most recent examination results is evidence against a finding that his psychiatric disability renders him unable to secure and follow a substantially gainful occupation.  Similarly, the earlier evidence tends to show that the Veteran's service-connected psychiatric disability did not render him unemployable at any time since his separation from active service and, in many cases, provides evidence against the current findings during this time period. 

Additional evidence that the Veteran's psychiatric disability has not render him unemployable at any time on appeal is his acknowledged full time working status prior to his retirement.  As explained in the next section of this document, the Veteran's employer provided information in a March 2015 form indicating that the Veteran retired but without any showing that his retirement was due to disability.  Although the Veteran may have believed that his psychiatric disability may have caused him to be reassigned or to be subject to remedial action in the future, such is not shown by the record.  Importantly, reassignment and/or remedial action, even if it had occurred or was shown to be imminent is not the same as the inability to secure and follow a substantially gainful occupation.  The preponderance of evidence of record shows that the Veteran's psychiatric disorder has not rendered him unable to secure and follow a substantially gainful occupation at any time on appeal, including since his retirement.  

For these reasons, the Board concludes that the preponderance of evidence is against a finding that the Veteran's psychiatric disability has approximated the schedular criteria for a rating higher than 30 percent for any period prior to January 31, 2015 and against a finding that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is warranted.  Although the TDIU issue is further addressed next, the Board concludes here that the psychiatric disability has not rendered him unable to secure and follow a substantially gainful occupation.  For these reasons the appeal as to the rating assigned for his psychiatric disability must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
      Other Service-Connected Disabilities and TDIU

The Veteran meets the 38 C.F.R. § 4.16(a) percentage requirements for the entire period on appeal.  The only question then is whether his service-connected disabilities have ever rendered him unemployable during any part of the appeal period.  It is noted that he has been rated as 100 percent disabled since January 31, 2015 and the AOJ has awarded special monthly compensation at the 38 U.S.C.A. § 1114(s) rate since January 31, 2015.  Therefore, he is not entitled to a TDIU for the period from that date forward.  See 38 C.F.R. § 4.16; see also Bradley v. Peake, 22 Vet. App. 280 (2008).  

As noted above, in a March 2015 letter, the Veteran reported that his production fell off prior to his retirement due to a change in the computer software his employer began using one year prior to his retirement.  He reported that he was unable to learn the new software so he took the preemptive step of retiring fearing that his employer would reassign him or take some remedial action. 

In a VA Form 21-8940, Application for Increased Compensation Based on Unemployability, signed by the Veteran in March 2015, he indicated that he last worked full time on January 22, 2015.  He indicated that he became too disabled to work on January 22, 2015.  He also indicated that he worked from September 1997 to January 22, 2015, 40 hours per week, had no time lost from illness.  He also indicated that the most he earned in one year was $50,890 in 2007.  He indicated that he left his last job because of his disability and did not expect to receive disability retirement benefits.  He indicated that the service connected disabilities that prevented him from securing and following a substantially gainful occupation were "Insomnia; Back; Neck; Diabetes; Right Leg; Left Knee; etc."  He also indicated that he had an education consisting of four years of college.  

In a remarks section of the form, the Veteran stated as follows:  

I had to voluntarily retire from my last job because I was unable to keep up with the production and unable to learn the "new computer system and programs" due to my insomnia and related problems in fact your examiner at the 1/1/15 C&P Exam determined that 'There is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  

This form does not tend to show that the Veteran has ever been unemployable during the course of his claim and appeal.  His reference to the C&P examination statement is a reference to the first part of the rating criteria for a 10 percent rating, not an indication that he is unemployable.  Some of the Veteran's own statements provide factual evidence against his own claims. 

In a March 2015 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer - a State Department of Revenue Child Support Enforcement - documented that the Veteran began that employment in September 1991 and ended the employment on January 22, 2015 and that the amount earned during the last twelve months was over $30,000.  The time lost during those twelve months due to disability is listed as zero.  The concessions made by reason of disability were an orthopedic chair.  Block 13a of the form asks "IF THE VETERAN IS NOT WORKING, STATE REASON FOR TERMINATION OF EMPLOYMENT. IF RETIRED ON DISABILTY, PLEASE SPECIFIY."  The response from the employer was "Retired."  

This is compelling evidence that the Veteran was not unable to secure and follow a substantially gainful occupation at any point during the appeal period.  The fact that he worked in a substantially gainful occupation from shortly after separation from service until he retired in January 2015 is evidence that his service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation at any time prior to January 2015 2015.  Even his anticipation of possible negative personnel action, expressed in his March 2015 letter, was not one of expecting unemployment - just reassignment or some unknown remedial action.  Moreover, the record does not show that this was other than anticipation on his part.  His contention is essentially that he might have had problems in his current job had he not retired.  The evidence regarding his service connected disabilities, including that regarding the already discussed psychiatric disability, does not show that his service-connected disabilities resulted in such functional impairment as to render him unemployable during any period of time since separation from active service.  

The Board will not describe the evidence regarding his service connected disabilities other than his psychiatric disabilities.  

Service connection has been established for the following disabilities at the specified ratings:  Lumbar disc disease status post hemilaminectomy/diskectomy and fusion rated 40 percent; cervical disk disease rated 20 percent; diabetes mellitus rated 20 percent, and radiculopathy of the right lower extremity rated 20 percent.  Service connection has also been established for the following disabilities, each rate 10 percent disabling:  Degenerative joint disease (djd) of the left knee, djd of the right knee, tinnitus, gastroesophageal reflux (GERD) with colon polyps, hypothyroidism, radiculopathy of the right upper extremity, peripheral neuropathy of the left lower extremity.  Service connection has been established for the following disabilities, rated noncompensable:  Varicose veins left lower extremity, varicose veins right lower extremity, hemorrhoids, erectile dysfunction, and onychomycosis of all nails.  

Of record is a September 2006 general medical examination, conducted prior to the Veteran's separation from active service.  The Veteran reported that during flare-ups of pain on his cervical spine he feels that he is totally incapacitated.  He reported that his most recent occupation was that of a police officer and his cervical spine disability had severe effects on his occupation.  He also reported that his low back and sciatica had severe effects on his occupation.  As to his other disabilities, there is no such report.  

A June 2007 memorandum from the medical evaluation board (MEB) stated that it was to provide insight into the Veteran's performance of his duties.  The MEB found that the Veteran was not able to deploy, carry heavy loads, load and unload military vehicles, drive a military vehicle, walk to and from a location approximately 1200 meters distance, and perform in a combat environment.  The MEB determined that the Veteran's medications impaired his ability to process information at the level required.  The limiting effects were listed as slow body movements and slurred speech and his physical limitations would not allow him to return to police work.  The optimal ocutome for the Veteran and the military organization was medical retirement.  The accompanying evidence tends to show that this was the result of back pain.  This also documents that the Veteran was sent home in February 2006 due to signs of slurred speech, restricted or limited mobility, and the limited ability to perform his duties.  The subsequent physical therapy, heavy medications, and surgery, precluded his return to duty until June 2007.  The Board notes that the surgery had to do with his thoracolumbar spine disability.  

An October 2007 Air Force Memorandum documents that the Veteran was unfit for further military service and placed on the permanent disability retired list on December 27, 2007.  His separation date is December 26, 2007.  Of record is a March 2009 statement in which the Veteran's representative stated that the Veteran retired on December 26, 2007 and entered civilian employment on February 1, 2008.  

The service records show that he had problems with his military occupation but they do not provide evidence that his service-connected disabilities rendered him unemployable post the date of his retirement from service.  Indeed, he had a fulltime career in another job immediately after separation from service - compelling evidence that he was not unemployable after his separation from active service.  The described significant effects of medication for his back and the back surgery clearly did not persist following his separation from active service.

A May 2008 general medical examination addressed several of the Veteran's service-connected disabilities.  The report documents a history that the Veteran injured his back during service, underwent surgical treatment of the lumbar spine, and had since had pain radiating into his right lower extremity and persistent right toe numbness.  He used a cane for ambulation.  The examiner stated that this disability had no effects on his current occupation as a child support investigator, including due to his radiculopathy.  The examination report shows that he had reduced range of motion and pain.  Lower extremity peripheral nerve examination revealed that he had no incapacitation and that his right leg radiculopathy had no occupational effects.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.  

As to his bilateral knee disabilities, the Veteran reported knee pain five to six months prior to the examination but denied chronic knee pain, locking, buckling, or swelling.  He reported that he had pain on prolonged walking.  He needed no assistive devices and the examiner stated that there were no occupational effects.  Physical examination revealed no instability.  He had lateral tenderness to palpation and his measured range of motion was nearly normal with pain onset at a flexion of 90 degrees.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

As to his cervical spine disability, he reported the in-service injury and that he has had intermittent daily neck pain with occasional radiation down his right arm.  He used no assistive devices for this condition.  The veteran reported that the occupation effects were that he has neck pain while sitting for long periods of time at the computer.  He also reported that he has flare-ups of increased pain and stiffness once per month that last one day with no incapacitation.  As to upper extremity radicular pain, he reported occasional radiation down the right arm and some reduced strength of the right upper arm muscles.  He reported no occupational effects.  Cervical spine examination revealed 4 out of 5 upper right arm weakness but intact reflexes, no atrophy and no sensory loss.  Range of motion was reduced but he had motion in all directions.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.  In fact, once again, a detailed review of this record, following multiple actions by the Veteran's Court in this case, suggests that there is not only significant evidence against this claim, but significant evidence medical and factual evidence against the current elevations over time. 

Diabetic history included that he was diagnosed in 2000 and placed on oral medications.  He denied history of ketoacidosis, hospitalizations for uncontrolled diabetes or hypoglycemia.  He had no complaints or symptoms, there were no restricted activities relative to his diabetes and he had no insulin therapy.  There was no weight instability, he denied history of Charcot joints or diabetic foot ulcerations and the reports stated that here were on occupational effects.  Hyperthyroid examination included a history that he was diagnosed in 2006 via a blood test after he gained weight.  He currently had no symptoms.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

GERD examination includes that he had no ulcer and was asymptomatic with no occupational effects.  Hemorrhoids examination included the Veteran's report that he has had intermittent rectal bleeding occurring once every two years since his hemorrhoidectomy in the 1990s.  The bleeding was described as being noted on toilet paper but he denied any history of significant GI bleeding.  A colonoscopy in 2007 revealed colon polyps.  The Veteran had no GI complaints and these conditions had no occupational effects.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

Hypertension examination included that he was diagnosed in 2006 and treated with medication.  He had no reported symptoms.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disability did not result in functional impairment that rendered him unemployable.

VA provided another set of examinations in January 2009.  His bilateral knee djd was stable and he had received treatment but with no side effects.  Symptoms included pain and stiffness but no locking instability to similar symptoms.  He reported flare-ups and his impression of the effects of flare-ups on limitation of motion or other impairment was a twenty percent effect.  He reported being able to stand for fifteen to thirty minutes and walk for one quarter mile and that he occasionally used a cane.  Objectively he lacked 20 degrees of normal of flexion and had medial joint tenderness and mild effusion.  The examiner noted that the Veteran was currently employed fulltime as a revenue specialist and that the djd of his knees had significant effects.  This was described as decreased mobility and pain.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

The January 2009 examination also addresses his onychomycosis of all nails. The symptoms were thickened nails and itching between the toes.  There were no reported side effects of medication.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disability did not result in functional impairment that rendered him unemployable.

In January 2010, VA provided another examination of the Veteran's physical disabilities.  As to the djd of the knees, the examiner indicated that the condition had been stable since onset and that the Veteran had no side effects from his current medication.  Symptoms reported by the Veteran were essentially unchanged from what he reported previously.  He reported that he intermittently but frequently used a cane for ambulation.  He had an antalgic gait, crepitation, and tenderness, but no instability or other manifestations.  Range of motion was nearly normal and well beyond the limitation that met the criteria for a compensable rating.  The examiner noted that the Veteran's usual occupation was a desk job, that he was currently employed, and had lost not time from work during the last year.  The examiner state that his djd had significant effects on his usual occupation and stated that these were decreased mobility and pain.  The January 2010 examination also addressed his onychomycosis, but the results were similar to the earlier results.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

In January 2015, VA examined the Veteran with regard to his hemorrhoids and varicose veins.  As to the hemorrhoids, he reported that he gets occasional bleeding when constipated and will see blood when he wipes out after a hard bowel movement.  He uses Preparation H as needed.  Laboratory results were normal as to anemia.  The examiner indicated that a colonoscopy report from 2007 showed a normal rectal examination and did not report any findings of hemorrhoids.  Rectal examination revealed only sin tags but no external hemorrhoids.  The examiner indicated that his condition did not impact on his ability to work.  As to varicose veins, the Veteran reported that his varicose veins do not hurt unless he presses on them.  He reported that they occasionally swell, for example, if he works in the back yard.  On examination he was found to have mild varicose veins of the lower extremities.  He was found to be asymptomatic.  The Board finds that the results do not lead to the conclusion that the Veteran was unable to secure and follow a substantially gainful occupation at this time, but rather tend to show that the disabilities did not result in functional impairment that rendered him unemployable.

The Board has already discussed the Veteran's psychiatric disability and the preponderance of evidence tends to show that his psychiatric disability did not render him unemployable during any time subject to this appeal.  

The evidence also does not tend to show that his disabilities acted together to result in such functional impairment as to render him unemployable.  The Veteran's service connected physical disabilities are not shown to have resulted in such functional impairment, whether acting alone or together, to have rendered him unemployable at any time since separation from active service.  The evidence also shows that his physical disabilities did not act in concert with his psychiatric disability to do so.  

For these reasons, the Board concludes that the preponderance of evidence shows that the Veteran's service-connected disabilities have not rendered him unable to secure and follow a substantially gainful occupation during any period on appeal.  Hence, the appeal as to entitlement to a TDIU must be denied.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  There is significant evidence against the Veteran's claims. 

      Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran at the time he filed his claim that led to this appeal.  In January 2008, prior to the initial adjudication, the AOJ received the Veteran's signed acknowledgement of that notice on the form provided to him which included the notice with regard to assignment of disability ratings.  That notice was adequate at to both the rating for his PTSD and for a TDIU.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided adequate examinations as detailed in the Disability Ratings section of this document.  

The action of the AOJ following the Board's May 2015 Remand complied with the directives of that Remand.  In this regard, the AOJ obtained VA records of treatment of the Veteran since December 2012 and there is no evidence of any other records relevant to the psychiatric disorder claim or the TDIU that are not of record.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  
ORDER

Entitlement to a disability rating higher than 30 percent prior to January 31, 2015 is denied.  

Entitlement to a TDIU is denied.  


REMAND

In an August 2015 rating decision, the AOJ granted service connection for hemorrhoids, varicose veins of the left lower extremity, and varicose veins of the right lower extremity, pursuant to the Board's May 2015 grant of the Veteran's appeal as to those issues.  The AOJ exercised its discretion in assigning noncompensable initial ratings for each disability.  On October 15, 2015, VA received from the Veteran a Notice of Disagreement (NOD) with the initial noncompensable ratings.  He also disagreed with the 30 percent rating for his psychiatric disability for the period prior to January 31, 2015.  The psychiatric rating issue was already before the Board.  

The record does not show that the disagreement with the initial ratings assigned for hemorrhoids and varicose veins of each lower extremity have been resolved and does not show that the AOJ has furnished the Veteran with a Statement of the Case.  A remand is therefore necessary for the AOJ to do so.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his representative a Statement of the Case in response to his Notice of Disagreement with the initial noncompensable disability ratings assigned for hemorrhoids, varicose veins of the left lower extremity, and varicose veins of the right lower extremity.  In the effective date assigned for grant of service connection and an initial 30 percent disability rating for PTSD in a February 2015 rating decision, as notice of his procedural and appellate rights in perfecting his appeal of that issue to the Board. Return this matter to the Board only if he perfects his appeal

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


